
	
		I
		112th CONGRESS
		2d Session
		H. R. 5836
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mr. Boswell
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on
			 Armed Services and
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit institutions of higher education that have a
		  cohort default rate of 30 percent or more from receiving veterans’ education
		  benefits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans and Service Members
			 Educational Benefits Safety Act.
		2.Educational
			 assistance provided by Secretary of Defense and Secretary of Veterans
			 Affairs
			(a)Assistance
			 provided by Secretary of DefenseSection 2143(c) of title 10, United States
			 Code, is amended by inserting after level the following:
			 , that is an eligible institution under section 435(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1085(a)),.
			(b)Assistance
			 provided by Secretary of Veterans Affairs
				(1)In
			 generalChapter 36 of title 38, United States Code, is amended by
			 inserting after section 3680A the following new section:
					
						3680B.Disapproval
				of enrollment in courses offered by institutions with high default
				ratesFor purposes of
				providing educational assistance under this title, the Secretary may not
				approve the enrollment of an eligible veteran in any course offered by an
				institution that—
							(1)is an institution
				of higher education under section 101(a) of the Higher Education Act of 1965
				(20 U.S.C. 1001); and
							(2)is not an eligible
				institution under section 435(a) of such Act (20 U.S.C.
				1085(a)).
							.
				
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding after the item relating to section 3680A the following new
			 item:
					
						
							3680B. Disapproval of enrollment in
				courses offered by institutions with high default
				rates.
						
						.
				3.Revision of 90–10
			 ruleSection 487(a)(24) of the
			 Higher Education Act of 1965 (20 U.S.C. 1094(a)(24)) is amended by inserting
			 after other than the following: veterans’ education
			 benefits (as defined in section 480(c)) or.
		
